In a condemnation proceeding, the parties cross-appeal from a judg*645ment of the Supreme Court, Nassau County (McGinity, J.), entered June 13, 1984, which awarded claimant the principal sum of $50,530, plus interest at the rate of 9% per annum.
Judgment affirmed, without costs or disbursements.
The findings of the trial court with respect to the value of the condemned property in question were within the range of the expert testimony, were supported by other evidence in the record, and were adequately explained by the court (see, e.g., Matter of City of New York [Reiss], 55 NY2d 885; Matter of City of New York [A. & W. Realty Corp.], 1 NY2d 428). The capitalization rate used by the trial court was based on the credible evidence in the record (see, Shore Haven Apts. No. 6 v Commissioner of Fin. of City of N. Y., 93 AD2d 233; Matter of City of New York [Oceanview Terrace], 42 NY2d 948; Diocese of Buffalo v State of New York, 18 NY2d 41; People ex rel. Manhattan Ry. Co. v Woodbury, 203 NY 231). In addition, we decline to disturb the finding of the trial court with respect to the interest rate to be applied to the award. We have considered the parties’ other contentions and find them to be without merit. Thompson, J. P., Brown, Weinstein and Eiber, JJ., concur.